EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with attorney Sun Hee Lehmann on 04/27/2022.
The application has been amended as follows: 
In claim 1, line 19, the term “an” has been changed to - - the - -.
In claim 1, line 23, the comma after the term “microspheres” has been deleted.
In claim 1, lines 23-24, the term “wherein the radiation energy is sufficient to leaves” has been changed to - - while leaving - -.
In claim 1, line 25, the term “laminate” has been changed to - - paper insulative sheet - -.
In claim 2, line 2, the term - - sufficient to expand the expandable microspheres - - has been inserted after the term “radiation energy”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach, suggest, or render obvious a method of making a paper insulative sheet, comprising:
preparing an adhesive composition by combining a high amylose starch component that has an amylose content greater than 50%, an unmodified starch component, an alkaline component, sodium tetraborate, water, and about 0.5 to about 4 wet basis weight percent of a plurality of expandable microspheres to form a starch mixture;
applying said adhesive composition to a surface of a first side of a substantially planar paper sheet to form a sheet with an applied adhesive composition; 
applying a second substantially planar paper sheet to an exposed surface of the applied adhesive composition to form a paper insulative sheet;
exposing the paper insulative sheet to a radiation energy sufficient to expand the expandable microspheres while leaving at least 10% moisture content in the applied adhesive composition; and 
exposing the paper insulative sheet to an additional radiation energy to fully set the applied adhesive composition;
in combination with the other limitations in the claim.
Andersen (US Patent 5,928,741, hereinafter referred to as Andersen ‘741), Foran (US Patent 5,393,336), Swoboda (US Patent 6,740,373), and Kohler (US PG Pub 2010/0181015), each previously made of record, are the closest prior art of record.
Andersen teaches a method of making a paper insulative sheet using a starch adhesive with a different composition and method of preparation than the one recited in claim 1.
Foran teaches a method of preparing a high amylose starch adhesive using the claimed components except for the expandable microspheres.
Swoboda teaches a method of coating sheets with an adhesive starch binder composition comprising microspheres and a step of exposing the paper insulative sheet to a radiation energy sufficient to expand the microspheres, but does not teach exposing the paper insulative sheet to a radiation energy sufficient to expand the expandable microspheres while leaving at least 10% moisture content in the applied adhesive composition, and exposing the paper insulative sheet to an additional radiation energy to fully set the applied adhesive composition.
Kohler teaches that it is desirable to leave between 5-10% moisture content in finished paper sheet laminates.  However, Kohler does not teach or render obvious preparing the claimed adhesive composition using the recited steps, using this adhesive to form a paper insulative sheet as recited, and steps of exposing the paper insulative sheet to a radiation energy sufficient to expand the expandable microspheres while leaving at least 10% moisture content in the applied adhesive composition, and exposing the paper insulative sheet to an additional radiation energy to fully set the applied adhesive composition.
None of these references teaches or renders obvious the combination of features from claim 1 described above.  
The use of the claimed adhesive composition combining the two claimed starch components together with exposure of the paper insulative sheet to a radiation energy sufficient to expand the expandable microspheres while leaving at least 10% moisture content in the applied adhesive composition followed by exposure of the sheet to an additional radiation energy to fully set the adhesive composition provide a novel and nonobvious method of making a paper insulative sheet with a greater process window of temperatures for microsphere expansion, as described in paras. 0030 and 0033 of Applicant’s specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745